In a proceeding pursuant to CPLR 7503 to enjoin the arbitration of a dispute arising under a clause in a collective bargaining agreement alleged to be void as a restraint of trade, the petitioner appeals from an order of the Supreme Court, Nassau County, entered February 2, 1965, which denied its *866application and granted respondent’s motion to compel arbitration. Appeal dismissed, with $10 costs and disbursements, as moot. It appears that the arbitration in question has been concluded. Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, J.J., concur.